COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00258-CV


Ropa Exploration Corp.                    §    From the 348th District Court

                                          §    of Tarrant County (348-230826-08)
v.
                                          §    June 13, 2013

Barash Energy, Ltd.                       §    Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Ropa Exploration Corp. shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Anne Gardner